DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9 are allowed (renumbered as claims 1-8).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to an autonomous driving system, a mobile object and a server for processing an operation command comprising an examination controller configured to perform a medical examination of a client, wherein the controller configured to transport the client to predetermined destinations based on the result of the medical examination of a client. The closest prior arts, Ota et al. (Pub # US 2012/0029697 A1), Boyer (Pub # US 2017/0367662 A1), and Fich (Pub # US 2017/0281441 A1). Ota et al. disclose a robotic transportation device comprises docking arms, wheel stops and a controller module, wherein the controller module cause the robotic transportation device to autonomously approach a target device, detect a device type, and adjust a position of the two docking arms and the two wheel stops in accordance with the device type, and tow the target device to a destination location.  Boyer discloses methods, systems, and devices for wireless patient monitoring comprises a multi-layer alarm having multiple layers that indicate information associated with a patient being monitored by medical devices, wherein the multi-layer alarm may be encoded with at least two layers of information, one layer indicating information related to severity of a measured parameter of the patient, and a second layer indicating other information related to the patient.  Fich discloses an autonomous wheeled transportation device for transporting beds and other items comprises a base, with a lower part .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JACK K WANG/Primary Examiner, Art Unit 2687